DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 8, in the reply filed on 12/02/2021 is acknowledged. Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki (JP 55069426 A; foreign reference citation number 4 on the IDS filed 8/12/2020).
As to claim 1, Seki teaches a decorative sheet (see figure 4) comprising:
a base material (1),and 
a plurality of concave portions provided on a front face of the base material (see figure 1 and 4, where the concave portions are the troughs between peaks in A, which is considered to also include the section in a trough indicated by pattern B in figure 4), whose depth direction coincides with a thickness direction of the base material (see figure 4), 
wherein the plurality of concave portions (see figure 1 and 4, where the concave portions are the troughs between peaks in A, which is considered to also include the section in a trough indicated by pattern B in figure 4) includes a first concave portion (the section in a trough indicated by pattern B) and a second concave portion (a trough between the peaks in section A); 
wherein the plurality of concave portions includes a first concavo-convex pattern on an inner surface of the first concave portion (figure 4, where the small peaks in section B are considered to be a first concavo-convex pattern),
 wherein the second concave portion does not include the first concavo-convex pattern on a second inner surface of the second concave portion (see figure 4).
As to claim 5, Seki teaches wherein, in the second concave portion (a trough between the peaks in section A), the second inner surface is a smooth surface (see figure 4).




Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kitano et al. (US PGPub 2017/0334127 A1).
As to claim 1, Kitano et al. teaches a decorative sheet (1) comprising: a base material (43), and a plurality of concave portions provided on a front face of the base material (figure 1), and whose depth direction coincides with a thickness direction of the base material (see figure 1-2B and 5-6B), wherein the plurality of concave portions include a first concave portion (as indicated on the marked up version of figures 6A-B below) and a second concave portion (as indicated on the marked up version of figures 6A-B below), wherein the first concave portion includes a first concavo-convex pattern on a first inner surface of the first concave portion (see figure 6A), wherein the second concave portion does not include the first concavo-convex pattern on a second inner surface of the second concave portion (see figure 6A, where the pattern is different at least in being formed facing a different direction and on a different side of the second concave portion).

    PNG
    media_image1.png
    719
    561
    media_image1.png
    Greyscale

As to claim 2, Kitano et al. teaches wherein the second concave portion includes a second concavo-convex pattern which is different from the first concavo- convex pattern on the second inner surface (see figure 6A, where the pattern is different at least in being formed facing a different direction and on a different side of the second concave portion).
As to claim 3, Kitano et al. teaches wherein the first concave portion has, a bottom surface which is the first inner surface (21a of the first concave portion indicated on the marked up version of figure 6A above), and the first concavo-convex pattern on the bottom surface of the first inner surface (see figure 6A-B, where at least the lowermost portion of pattern 21b is considered to be on the bottom surface of the first 
As to claim 4, Kitano et al. teaches wherein the first concave portion includes the first concavo-convex pattern on a first wall surface of the first inner surface (21b of the first concave portion indicated on the marked up version of figure 6A above), 
wherein the second concave portion includes the second concavo-convex pattern on a second wall surface of the second inner surface (21b of the second concave portion indicated on the marked up version of figure 6A above),
wherein the first wall surface is a portion of the first inner surface on a specific side of a direction which is orthogonal to the depth direction (see figures 6A-B, where the first wall surface is part of the rise to the portion 22),
wherein the second wall surface is a portion of the second inner surface on a specific side of a direction which is orthogonal to the depth direction (see figures 6A-B, where the second wall surface is part of the rise to the portion 22).
As to claim 5, Kitano et al. teaches wherein, in the second concave portion (as indicated on the above marked up version of figure 6A), the second inner surface (21a) is a smooth surface (figures 6A-B).
As to claim 8, Kitano et al. teaches wherein the first concave portion includes the first concavo-convex pattern on a first wall surface of the first inner surface (21b of the first concave portion indicated on the marked up version of figure 6A above),
wherein the second concave portion includes the second concavo-convex pattern on a second wall surface of the second inner surface (21b of the second concave portion indicated on the marked up version of figure 6A above),
wherein the first wall surface is a portion of the first inner surface on a specific side of a direction which is orthogonal to the depth direction (see figures 6A-B, where the first wall surface is part of the rise to the portion 22),
wherein the second wall surface is a portion of the second inner surface on a specific side of a direction which is orthogonal to the depth direction (see figures 6A-B, where the second wall surface is part of the rise to the portion 22). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benvenuti et al. (EP 1497109 B1) teaches a similar system to that disclosed in the instant application including a decorative sheet (figure 14) comprising: a base material (V1 and V3), and a plurality of concave portions provided on a front face of the base material (figure 14), and whose depth direction coincides with a thickness direction of the base material (see figure 14), wherein the plurality of concave portions include a first concave portion (the collection of P10 between the two P9) and a second concave portion (the collection of P11 between successive P9), wherein the first concave portion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853